PER CURIAM:
Steven Ray Wilkerson appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Wilkerson v. Beitzel, No. CA-05-1270-JFM (D.Md. Nov. 10, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.